Citation Nr: 0411904	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  97-23 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative joint disease of the left knee, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to April 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 decision by the RO in Phoenix, 
Arizona which granted a 20 percent rating for service-
connected degenerative changes of the left knee; the veteran 
appealed for an increased rating.  A personal hearing was 
held before the undersigned veterans law judge at the RO 
(i.e. a Travel Board hearing) in July 2000.  The claims file 
was forwarded to the Board by the RO in New York, New York.  
In January 2001, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.

In a September 2003 rating decision, the RO established 
service connection for a right knee disability secondary to 
the service-connected left knee disability, denied service 
connection for a back disability, and denied entitlement to a 
total disability compensation rating based on individual 
unemployability (TDIU rating).  These issues are not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected left knee disability is 
manifested by arthritis with limitation of motion (it is 
estimated that on use and during flare-ups, flexion is 
limited to about 15 degrees due to pain, and extension is no 
worse than 5 degrees), with no instability.



CONCLUSION OF LAW

The left knee disability is 30 percent disabling, and no 
more, based on arthritis with limitation of motion.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following steps:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  With regard to number 4, the 
General Counsel has held that the Court's statement that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VAOPGCPREC 1-2004 (2004).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the veteran and his representative 
were provided with letters dated in July 2001 and November 
2003 that provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
documents specifically indicated what steps VA would make and 
what was required of the veteran and what evidence the VA 
would obtain.  Quartuccio v. Principi 16 Vet. App. 183 
(2002).  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded the opportunity for VA examinations 
during the course of this claim and received a hearing before 
the undersigned Veterans Law Judge in July 2000.  The veteran 
has repeatedly indicated that all pertinent evidence is of 
record.

The Board notes that the July 2001 and November 2003 letters 
were mailed to the veteran subsequent to the appealed rating 
decision in violation of the holding in   
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect, particularly in view of the 
Board's decision.  In this regard, the Board notes the 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  All 
identified pertinent evidence has been obtained.  Therefore, 
under the circumstances, the Board finds that any error in 
the chronological implementation of the VCAA is deemed to be 
harmless error.  As such, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

Service connection was established for degenerative changes 
of the left knee, rated 10 percent disabling, in a January 
1977 rating decision.

In April 1996, the veteran filed a claim for an increased 
rating for his service-connected left knee disability.

By a letter dated in May 1996, a private physician, B. 
Stojic, MD, indicated that he had performed an orthopedic 
examination of the veteran's left knee.  The veteran 
complained of left knee pain associated with intermittent 
episodes of swelling.  He said that at the end of the day, 
after prolonged standing or walking, he experienced swelling 
in the left knee which extended to his left ankle.  The 
veteran reported a gradual worsening of his left knee 
disability in the past six months.  He worked as a private 
investigator for many years, and had been working as a 
detention officer for the sheriff's department since December 
1995.  Dr. Stojic stated that the veteran was able to perform 
in his line of work, but had difficulties when he had 
prolonged sitting, standing, walking, climbing, lifting, 
bending, crouching, stooping, kneeling, pushing, and pulling.  
He sometimes had difficulty balancing.  The veteran said he 
was unable to play sports or do yard work.  

On examination, the veteran had a normal gait, and was unable 
to hop on the left leg due to pain.  He was unable to fully 
squat due to left knee pain.  Range of motion of the left 
knee was from 20 to 135 degrees.  The left knee was stable in 
extension.  With the left knee in 30 degrees of flexion there 
was no ligamentous instability on varus and/or valgus stress.  
Lachman test, pivot shift test, and McMurray's maneuver were 
non-diagnostic.  There was generalized tenderness in the 
lateral and medial compartment of the left knee, and moderate 
to severe tenderness present on patellofemoral compression 
associated with moderate patellofemoral crepitus.  There was 
crepitus during the range of motion examination of the left 
knee.  Thigh circumference measured 47 centimeters on the 
left and 48 centimeters on the right.  Calf circumference was 
39 centimeters bilaterally.  Quadriceps strength was weaker 
on the left.  The diagnoses were degenerative osteoarthritis 
of the left knee, patellofemoral compression syndrome with 
associated chrondromalacia, and atrophy of the left 
quadriceps mechanism, with associated weakness.  The examiner 
opined that the veteran's physical capacity, regarding the 
left knee, was limited to semi-sedentary activities, with 
likely future deterioration.

At a July 1996 VA examination, the veteran reported 
increasing pain and dysfunction of the left knee such that he 
currently had difficulty with prolonged standing, walking, 
squatting, kneeling, and stair climbing.  He could no longer 
run.  On examination, he limped on the left and did not use 
an assistive device.  He could not hop on his left foot and 
could not toe walk on the left.  He could heel walk.  He 
could only partially squat and rise.  While seated on the 
examination table the left thigh was a quarter inch shorter 
in circumference than the right.  Calf and knee measurements 
were equal.  While supine, the veteran had pain on motion of 
the left knee, and patellar grind and apprehension were 
positive.  There was positive crepitus.  The left knee 
extended to +5, and flexed fully.  McMurray's test was 
positive, and Lachman's was negative.  The diagnosis was 
degenerative joint disease of the left knee.  An X-ray study 
of the left knee showed slightly prominent tibial spines, 
with no other localizing signs of bone, joint or soft-tissue 
abnormality.

In a September 1996 decision, the RO granted a 20 percent 
rating for service-connected degenerative changes of the left 
knee.  The instant appeal ensued.

By a statement dated in October 1996, the veteran contended 
that the recent RO decision did not consider all of his knee 
disorders and symptoms.  He contended that a separate rating 
should be assigned for degenerative osteoarthritis of the 
left knee.  By a statement dated in December 1996, he 
reiterated his assertions and contended that the RO had 
failed to consider the effect of pain on his left knee 
disability.

At a January 1997 VA examination, the veteran reported that 
his left knee disability had worsened and he was now 
intolerant of prolonged standing, walking, frequent 
squatting, and kneeling.  He said he could no longer run and 
had difficulty climbing stairs.  He reported that his knee 
gave way once a week in the winter but did not lock.  On 
examination, the veteran limped on the left without an 
assistive device.  While supine, there was full range of 
motion of the left knee with pain on motion and crepitus, and 
McMurray's test was positive.  Lachman's test and patellar 
grind apprehension test were negative.  There was medial and 
joint line tenderness of the left knee.  The diagnostic 
impression was degenerative joint disease of the left knee.  
An X-ray study of the left knee showed mild degenerative 
changes with minimal marginal spur formation.  The joint 
spaces were preserved.

By a statement dated in November 1997, the veteran complained 
of left knee pain and swelling.  He said his knee often gave 
way, and he had collapsed on many occasions.  He related that 
he wore a brace to present collapses.  He stated that he 
could bend his knee 90 degrees, but it was very painful to do 
so, and he began to feel pain at a 5-degree bend.  He said 
that at a 90-degree bend, the pain was beyond description.

VA and private medical records dated from 1997 to 1999 
primarily reflect treatment for a low back disability, and 
also reflect treatment for left knee pain.  An October 1997 
private treatment note from S. M. Vengurlekar, MD, shows that 
the veteran was treated for a low back disability, and also 
complained of left knee pain.  An April 1998 private X-ray 
study of the knees showed mild degenerative changes of the 
patellofemoral joints bilaterally.  The knee joints were 
otherwise negative.

Private medical records dated from April to August 1998 from 
R. A. Mileski, MD, reflect treatment for left knee pain and a 
mass in the left knee.  A report of an April 1998 magnetic 
resonance imaging (MRI) scan of the left knee showed a mass 
anterior to the lateral meniscus.  The mass was of uncertain 
etiology.  The knee was otherwise unremarkable, and there 
were no bony abnormalities.  The veteran underwent excision 
of the mass in July 1998.  An abrasion arthroplasty of the 
medial femoral condyle was also performed.  A July 1998 
pathology report reflects that the left knee mass was 
comprised of localized nodular synovitis (benign fibrous 
histiocytoma).  In August 1998, the veteran reported that he 
had much less left knee pain than he was having pre-
operatively.  On examination of the left knee, there was full 
extension and flexion was performed to 135 degrees.  The 
diagnoses were medial arthrosis/localized nodular synovitis 
of the left knee, right knee pain, and back discomfort.  In 
September 1998, the veteran had mild peri-patellar pain; 
range of motion was from 0 to 130 degrees.

An August 1998 letter from a private physician, R. H. 
Shapiro, reflects that he had been treating the veteran for 
the past eight months, and requested that the veteran's work 
hours be limited as a result.  Associated medical records 
reflect that the medical condition in question was 
prostatitis.

Records from the Social Security Administration (SSA) reflect 
that the veteran was awarded disability benefits.  It was 
determined that he became disabled in April 1999 due solely 
to a primary diagnosis of nephritic syndrome.  

A September 1999 letter of resignation from the veteran shows 
that the veteran stated that he was physically unable to 
continue working.  He said he was not able to do security 
walks.  A September 1999 morning report from a jail facility 
reflects that in September 1999, the veteran resigned his 
employment, giving his reason for leaving as "medical".

VA medical records dated from 1999 to 2000 reflect treatment 
for a variety of conditions, including a low back disability, 
heart disease and diabetes.  Such records are negative for 
treatment of a left knee disability.  A February 2000 social 
work note reflects that the veteran was working part-time as 
a private investigator.

At a March 2000 VA examination, the veteran complained of 
mild left knee pain at rest, which was worse when standing or 
walking.  He could not run or jog.  He had more knee pain 
when he squatted or stair-climbed.  He said he took Aleve as 
needed.  He reported flare-ups, which were precipitated by 
cold and damp weather or prolonged walking.  The veteran 
reported that he had not worked since 1998 due to knee 
problems.  On examination, there was left knee pain at the 
end-stage of flexion.  There was additional limitation due to 
pain, and there was objective evidence of painful motion.  
There was mild edema in the left knee, and essentially no 
effusion.  There was no instability or weakness.  There was 
tenderness which was marked in the left knee, in the 
retropatellar area and in the anterior compartment.  The 
veteran walked with an unstable gait with a cane; his gait 
was antalgic in the left lower extremity.  There was no 
ankylosis.  Range of motion of the left knee was from 0 to 90 
degrees.  Lachman's test was negative, drawer test was 
negative, and the McMurray's test could not be performed.  An 
X-ray study of the left knee showed minimal degenerative 
changes at the femoropatellar joint and patella.  The 
pertinent diagnoses were trauma to the left knee in 1963, 
service-connected, chondromalacia patellae, bilaterally of 
the knees, worse on the left, and status post arthroscopic 
surgery to the left knee in 1998.

By a letter dated in June 2000, a private chiropractor, J. 
Palo, indicated that the veteran had degenerative joint 
disease of both knees and chondromalacia patella of the left 
knee which was debilitating.  He also noted that the veteran 
had a back disability.  Range of motion of the left knee was 
restricted, and he indicated that left knee extension 
elicited pain if extended beyond 20 degrees of flexion, and 
there was pain if flexion was attempted beyond 45 degrees.

At a July 2000 Travel Board hearing, the veteran reiterated 
many of his assertions.  He said his left knee disability had 
worsened.  He stated that he resigned from his job because he 
was physically unable to perform his duties, which involved 
climbing a number of stairs.  His representative contended 
that he lost his job due to his knee condition.  He stated 
that his knee sometimes slipped out of place, and he had 
fallen twice in his life.  He related that his knee did not 
lock and that he had frequent swelling.  He said he self-
treated his knee swelling with alternating hot and cold 
towels.  He said his daily knee pain was a 10 on a scale of 1 
to 10.  He stated that he was not currently receiving medical 
treatment for his left knee disability.  He said he had been 
awarded disability benefits by the SSA but such benefits were 
not awarded for a knee disability.

In January 2001, the Board remanded the case to the RO 
primarily to obtain VA medical records and to schedule a VA 
examination.  The RO was also asked to obtain SSA records.

VA outpatient treatment records dated from 2001 to 2003 
primarily reflect treatment for diabetes and a lung disorder.

At a June 2002 VA examination, the examiner noted that he had 
reviewed the claims file.  The veteran complained of left 
knee pain, and reported flare-ups, precipitated by damp 
weather.  He used a cane and bilateral knee braces.  On 
examination, there was pain in both knees at the end stage of 
flexion.  There was edema with mild effusion.  There was no 
instability or weakness.  There was marked tenderness of the 
anterior, medial and lateral aspects of the patella in both 
knees.  There was subpatellar pressure tenderness.  The gait 
was antalgic with a cane and the gait was somewhat uneven.  
There was functional limitation on standing and walking.  
There was no ankylosis.  There was a minor apparent 
shortening (one-half inch) of the left lower extremity, not 
significant clinically.  Range of motion of the left knee was 
from 0 to 60 degrees.  Lachman's test was negative, and the 
McMurray test could not be done due to extreme tenderness.  
An X-ray study of the left knee showed no changes since the 
last X-ray study in March 2000.  The pertinent diagnoses were 
left knee direct trauma, chronic chondromalacia patella of 
the left knee, status post excision of a benign lump from the 
left knee, and minor degenerative arthritis of the 
patellofemoral joint of the left knee.

At a June 2002 VA examination of the spine, the examiner 
noted that he also examined the veteran's knees.  He 
indicated that he could not do full range of motion of the 
knee due to severe pain experienced by the veteran, left more 
than right.  During the examination there was no evidence of 
excessive fatigability or incoordination in the knees but 
there was pain and swelling with limitation of motion and 
marked tenderness of the entire left knee.  The veteran 
reported that he had full functional loss of the knee during 
a flare-up, and he had to rest for two hours during a flare-
up.  The examiner indicated that the additional degree of 
functional loss during a flare-up could not be evaluated 
except that the veteran had to rest for two hours during a 
flare-up.  There was arthritis of both knees, left more than 
right, but no significant instability.

At a November 2003 VA examination, the examiner noted that he 
had reviewed the claims file.  The veteran complained of 
constant left knee pain, and said he could not run or jog.  
He reported having flare-ups precipitated by walking and damp 
weather.  He said that during a flare-up, he had to walk with 
crutches.  The veteran was currently using a cane and a knee 
brace.  The veteran stated that his range of motion was 
decreased by 50 percent during a flare-up.  He said he could 
walk with a cane for two to three blocks, and did not drive.  
He could stand for ten to fifteen minutes, and walk for five 
to fifteen minutes.  The examiner indicated that the left 
knee was painful, with "extreme pain at the end of knees on 
lying down".  He stated that the left knee range of motion 
increased when the veteran was sitting.  The veteran had a 
cyst on the posterior aspect of the knee which was tender.  
There was objective evidence of painful motion, edema, and 
effusion.  There was no instability.  There was mild 
weakness.  There was tenderness all around the knee, but 
mostly posteriorly.  The veteran's gait was antalgic, and he 
put more weight on the right lower extremity.  He could not 
stand on one leg.  There was no ankylosis.

Range of motion of the left knee was from 0 to 88 degrees in 
a sitting position, and from 0 to 30 degrees while lying on a 
bed.  There was mild calf atrophy on the left side, but 
muscle strength was 4+/5 in both quadriceps muscles.  
Lachman's test and McMurray's test could not be performed due 
to extreme pain.  The pertinent diagnoses were left knee 
trauma in 1963, service-connected, with contusion, excision 
of a benign mass from the left knee in 1998, and mild 
chondromalacia patella of the left knee with mild 
degenerative arthritis in the femoral tibial joint.  The 
examiner opined that since the last examination in 2002, 
there was mild deterioration in the range of motion of the 
knee and pain had increased.  He stated that there was severe 
pain during range of motion of the knee.  There was weakness 
and excess fatigability.  There was no incoordination seen, 
but the veteran's balance was poor.  There was functional 
loss due to pain or other symptoms during a flare-up, by 
history.  The examiner noted that arthritis was present in 
the knee, but instability was not found.

By a letter dated in December 2003, the veteran's 
representative asserted that the veteran could only walk with 
braces and a cane.

Analysis

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The RO has assigned a 20 percent 
rating for the service-connected left knee disability under 
Diagnostic Codes 5010-5260.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2003).

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

When assessing the degree of limitation of motion, including 
limitation due to arthritis, consideration should be given to 
the effects of pain on use and during flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran has been shown by X-ray findings to have 
arthritis of the left knee.  The most recent November 2003 
orthopedic examination for VA purposes noted that the range 
of motion of the veteran's left knee was from 0 to 88 degrees 
in a sitting position, and from 0 to 30 degrees while lying 
on a bed.  There was no instability.  At a June 2002 VA 
examination, range of motion of the left knee was from 0 to 
60 degrees, with no instability.

Considering arthritis of the left knee as part of the 
service-connected condition, and without considering the 
effects of pain on use, the limitation of motion reported at 
the 2002 and 2003 VA examinations supports a 20 percent 
rating under Codes 5010 and 5260.  A higher rating is not 
warranted under Code 5261, as there is no limitation of 
extension.

The evidence, including the veteran's reports, reflects that 
there is additional limitation of motion of the left knee 
during prolonged use or during flare-ups, as compared to 
motion as measured on the examinations.  Needless to say, the 
amount of additional limitation of motion due to pain on use 
and during flare-ups (DeLuca, supra) can at best be a rough 
estimate, since a doctor is not usually standing by with a 
motion measurement device on such occasions.  The extension 
of the left knee as shown on examinations, even when the 
effect of pain is considered, does not satisfy even the 10 
percent criteria of Code 5261.  With regard to limitation of 
flexion under Code 5260, significant limitation has been 
noted on the latest examinations, and there reasonably could 
be some additional limitation of flexion on repeated use and 
during flare-ups.  Considering the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)) and the regulation concerning 
alternative evaluations (38 C.F.R. § 4.7), from the medical 
evidence the Board estimates that the left knee has limited 
flexion to 15 degrees during repeated use and flare-ups.  
Therefore, a 30 percent rating for the left knee disability 
is warranted under Code 5260.

Additionally, the most recent medical evidence, including the 
2003 examination, has shown no current subluxation or 
instability of the left knee.  Thus, a separate compensable 
rating for instability under Diagnostic Code 5257 is not 
warranted.  See VAOPGCPREC 23-97 and 9-98.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment (due solely to the left knee disability) or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2003).  Thus the Board will not refer the 
case for extraschedular consideration.

In sum, the left knee disability is to be rated 30 percent, 
and no more, for arthritis with limitation of motion.

ORDER

An increased 30 percent rating for the service-connected left 
knee disability is warranted, subject to the regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



